Citation Nr: 1232437	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability.


(The issues of entitlement to increased ratings for residuals of right shoulder injury and residuals of left shoulder injury will be addressed in a separate decision.  The issue of entitlement to a total rating for compensation based upon individual unemployability (TDIU) will be addressed in a third decision.  This is explained in more detail below.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In November 2009, a hearing was held before Mark Halsey, the Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) & (c) (West 2002).  At that hearing, Judge Halsey heard testimony on the issues of entitlement to increased ratings for the right and left shoulders and entitlement to a TDIU.  In February 2011, Judge Halsey remanded the claims for increase and a TDIU for additional development adjudicative action.  

In September 2011, a second hearing was held before S. S. Toth, the Veterans Law Judge who was designated by the Chairman to conduct that hearing.  Id.  At that hearing, Judge Toth heard testimony on the issue of entitlement to an increased rating for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability and entitlement to a TDIU.  Copies of the transcripts of both hearings are of record.

In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In this case, the Veteran had two hearings with two, different Veterans Law Judges in connection with the claim of entitlement to a TDIU.  In June 2012, the Veteran was offered a chance to have a third hearing on this issue in compliance with the holding in Arneson.  See letter.  That same month, the Veteran, through his representative, informed VA that the Veteran wished to waive the third hearing.  See response.  Thus, as mentioned in the title page, that issue will be addressed in a separate decision.

Judge Halsey did not hear testimony on the issue involving entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability.  Rather, only Judge Toth has heard testimony on this issue.  Likewise, Judge Toth did not hear testimony on the issues involving entitlement to higher evaluations for the right and left shoulder disabilities.  As a result, only Judge Toth will address the increased-rating claim for the right knee and only Judge Halsey will address the increased-rating claims for the right and left shoulders.  Stated differently, a panel decision is not necessary for these three issues since only one Veterans Law Judge has heard testimony on them.  However, a panel decision is necessary in the claim for entitlement to a TDIU, since both Judges Halsey and Toth heard testimony on this issue.  This is the reason for three, separate decisions in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new examination is necessary to determine the current level of severity of the service-connected status post surgical repair, bony exotosis, right anterior tibial tubercle with instability.  The last examination was done in April 2009, however, the examiner did not provide information concerning any additional functional impairment during flare-ups.  

The most recent VA treatment records in the file are from February 2012.  The AMC should ensure that any treatment records pertaining to the knee since February 2012 are associated with the claims file or uploaded to Virtual VA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to the Veteran that date from February 21, 2012.

2.  Schedule the Veteran for an examination in connection with the service-connected status post surgical repair, bony exotosis, right anterior tibial tubercle with instability.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

The examination report should include a detailed account of all manifestations of the service-connected right knee disabilities and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion due to pain or on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  If the examiner cannot provide an opinion without resorting to speculation, a complete explanation must be provided. 

The examiner is asked to assess whether the Veteran has right knee lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  

The examiner should also address the effects of the right knee disabilities on the Veteran's daily activities.  

The examiner is asked to also evaluate the scar on the right knee and address all symptomatology associated with the scar.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide a complete rationale for all conclusions reached.

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent for status post surgical repair, bony exotosis, right anterior tibial tubercle with instability, to include a determination of whether the Veteran is entitled to separate evaluations for limitation of motion and the residual scar.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

